DETAILED ACTION
	This is the first Office action on the merits. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on November 12, 2019 was received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character "510" mentioned on Page 12 line 16.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“390” in Fig. 7;
“416” in Fig. 8;
“514” in Fig. 9; and
“722”, “724”, “726”, “728”, “730”, “732”, “740”, “742”, “744”, “746”, “784”, “790”, and “792” in Fig. 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009073252 A (Oyama).
Regarding Claim 1, Oyama discloses (Para. [0019]; Figs. 1-2) a wheel hub assembly (drive system 10), comprising: a non-rotating outer bearing flange (Para. [0024]; outer race 38); an inner bearing flange (hub 12) disposed at least partially concentrically within said outer bearing flange (Para. [0023]); at least one rolling element (ball 44) disposed radially between said outer bearing flange (38) and said inner bearing flange (Para. [0025]); a port (it can be seen in Fig. 2 that there is an opening for the 
Regarding Claim 2, Oyama discloses the wheel hub assembly of claim 1, as discussed above. Oyama further discloses (Para. [0023]-[0024]; Fig. 1) a steering knuckle (22) coupled with said outer bearing flange (38).
Regarding Claim 3, Oyama discloses the wheel hub assembly of claim 1, as discussed above. Oyama further discloses (Para. [0032]; Figs. 1-2) an inner race (40) disposed about said inner bearing flange (hub 12), wherein said inner race defines a third conduit (passage 72) in fluid communication with said first (passage 70) and second (passage 74) fluid conduits.
Regarding Claim 4, Oyama discloses the wheel hub assembly of claims 1 and 3, as discussed above. Oyama further discloses (Para. [0024]; Figs. 1-2) a first rotary seal (left annular seal 42 of Fig. 2) disposed radially between said outer bearing flange (outer race 38) and said inner race (40); a second rotary seal (right annular seal 42 of Fig. 2) disposed radially between said outer bearing flange (38) and said inner race (Para. [0025]); and a chamber (air communication section 52) at least partially defined by said first and second rotary seals, wherein said chamber is in fluid communication with said first (passage 70) and third (passage 72) fluid conduits (Para. [0032]).

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2895470 A1 (Nicot et al.).
Regarding Claim 1, Nicot et al. discloses (Para. 23, 25, 27; Figs. 1-9b) a wheel hub assembly, comprising: a non-rotating outer bearing flange (fixed member 2); an inner bearing flange (rotating member 1) disposed at least partially concentrically within said outer bearing flange; at least one rolling element (balls 3) disposed radially between said outer bearing flange and said inner bearing flange; a port (open end of fixed channel 26) disposed in said outer bearing flange; a first conduit (fixed channel 26) disposed through said outer bearing flange in fluid communication with said fluid port (Para. 42, 44); a second conduit (rotating channel 27) disposed through said inner bearing flange, wherein said second conduit is in fluid communication with said first conduit (Para. 42, 47); and a rotating spindle (axle is not shown but mentioned in Para. 23, 25, and 27) disposed at least partially through said inner bearing flange, wherein said spindle is coupled for rotation with said inner bearing flange (Para. 27).
Regarding Claim 5, Nicot et al. discloses wheel hub assembly of claim 1, as discussed above. Nicot et al. further discloses (Para. 27; Figs. 1-10a) a first plurality of splines are disposed on an outer surface of said spindle (Para. 27); and a second plurality of splines (shown in Figs. 1-10a) are disposed on an inner surface (surface of bore 10) of said inner bearing flange (rotating member 1), wherein said second plurality of splines are engaged with said first plurality of splines.
Regarding Claim 6, Nicot et al. discloses wheel hub assembly of claim 1, as discussed above. Nicot et al. further discloses (Para. 48; Figs. 2a-10b) a seal assembly (front seal 35) disposed radially between said outer bearing flange (fixed member 2) and said inner bearing flange (rotating member 1), wherein said seal assembly is in fluid communication with said first (fixed channel 26) and second (rotating channel 27) conduits.
Regarding Claim 7, Nicot et al. discloses wheel hub assembly of claims 1 and 6, as discussed above. Nicot et al. further discloses (Figs. 2a-10b) said seal assembly (front seal 35) is disposed axially adjacent to said at least one rolling element (it can be seen in the Figs. that the front seal 35 is axially adjacent to the inner ball 3).
Regarding Claim 8, Nicot et al. discloses wheel hub assembly of claims 1 and 6, as discussed above. Nicot et al. further discloses (Figs. 2a-10b) said second conduit (rotating channel 27) comprises a first portion (right hand portion shown generally at 35 in Fig. 2a) and a second portion (left hand portion shown generally at 5 in Fig. 2a); and said second portion is disposed at an angle to a longitudinal axis of said inner bearing flange (it can be seen in the Figs. that the rotating channel 27 is at an angle to the longitudinal axis A).

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,625,127 (Foti et al.).
Regarding Claim 1, Foti et al. discloses (Col. 2 lines 15-22; Fig. 2) a wheel hub assembly, comprising: a non-rotating outer bearing flange (stationary outer race 1); an inner bearing flange (inner race 2) disposed at least partially concentrically within said outer bearing flange; at least one rolling element (rolling elements 3) disposed radially between said outer bearing flange and said inner bearing flange; a port (opening of channel 6) disposed in said outer bearing flange; a first conduit (channel 6) disposed through said outer bearing flange in fluid communication with said fluid port (Col. 2 lines 23-30); a second conduit (channel 7) disposed through said inner bearing flange, wherein said second conduit is in fluid communication with said first conduit (Col. 2 lines 23-30); and a rotating spindle (rotating hub not shown but mentioned in Col. 2 lines 23-26) disposed at least partially through said inner bearing flange, wherein said spindle is coupled for rotation with said inner bearing flange.
Regarding Claim 12, Foti et al. discloses the wheel hub assembly of claim 1, as discussed above. Foti et al. further discloses (Fig. 2) an annular recess (formed by the U shape of the inner races 2 along the contact surface 13) defined by said inner bearing flange, wherein said inner bearing flange (inner race 2) comprises a first (left side with respect to the radial plane P in Fig. 2) and second portion (right side with respect to the radial plane P in Fig. 2; a seal assembly (sealing device 20) at least partially .

Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008239025 A (Shige), cited in the Information Disclosure Statement. A machine translation has been provided by the Examiner.
Regarding Claim 1, Shige discloses (Para. [0008]-[0009]j Figs. 1-3) a wheel hub assembly (roller bearing device 1), comprising: a non-rotating outer bearing flange (outer ring member 2); an inner bearing flange (hub shaft main body 3) disposed at least partially concentrically within said outer bearing flange; at least one rolling element (7) disposed radially between said outer bearing flange (2) and said inner bearing flange (3); a port (opening to outer ring side passage 2c) disposed in said outer bearing flange; a first conduit (outer ring side passage 2c) disposed through said outer bearing flange (2) in fluid communication with said fluid port; a second conduit (shaft side passage 3e) disposed through said inner bearing flange (3), wherein said second conduit (3e) is in fluid communication with said first conduit (Para. [0011]); and a rotating spindle (drive shaft 11) disposed at least partially through said inner bearing flange, wherein said spindle is coupled for rotation with said inner bearing flange (Para. [0010]).
Regarding Claim 2, Shige discloses the wheel hub assembly of claim 1, as discussed above. Shige further discloses (Para. [0008]; Figs. 1-3) a steering knuckle (member 14) coupled with said outer bearing flange (mounting flange 2a of outer ring member 2).
Regarding Claim 15, Shige discloses the wheel hub assembly of claim 1, as discussed above. Shige further discloses (Para. [0012]-[0013]; Figs. 1-3) a hub cap (cover 5) coupled with said inner bearing flange (hub shaft main body 3), wherein said hub cap and said inner bearing flange define a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of US 20120067482 A1 (Stech), cited in the Information Disclosure Statement.
Regarding Claim 9, Oyama discloses the wheel hub assembly of claim 1, as discussed above. Oyama further discloses a first rotary seal (right annular seal 42 in Fig. 2) disposed radially between said outer bearing flange (outer race 38) and said inner bearing flange (hub 12), wherein said first rotary seal is disposed about an inboard end of said inner bearing flange (it can be seen in the Figs. that the right annular seal 42 is at an axially inboard end of the hub 12); a second rotary seal (left annular seal 42 in Fig. 2) disposed radially between said outer bearing flange and said inner bearing flange, wherein said second rotary seal is disposed about an outboard end of said inner bearing flange (it can be seen in the Figs. that the left annular seal 42 is axially outboard of the right annular seal 42).
Oyama does not disclose a first lubricant trap disposed in said second conduit.
However, Stech teaches (Para. [0062], [0071]; Fig. 21) a filter (252) used to trap lubricant disposed in second conduit (passageway 212).

Regarding Claim 10, Oyama and Stech disclose the wheel hub assembly of claims 1 and 9, as discussed above. Oyama further discloses (Para. [0032]; Figs. 1-2) a chamber (air communication section 52) defined by said inner (hub 12) and outer (outer race 38) bearing flanges and said first and second rotary seals (annular seal 42), wherein said first (passage 70) and second (passage 74) conduits are in fluid communication with said chamber (Para. [0032]).
Regarding Claim 11, Oyama and Stech disclose the wheel hub assembly of claims 1 and 9, as discussed above. 
Oyama does not disclose a second lubricant trap disposed in said port.
However, However, Stech teaches (Para. [0071]; Fig. 21) a filter (252) used to trap lubricant may be disposed in both recesses (234 and 236).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer race passage disclosed by Oyama to include a filter to trap lubricant, as taught by Stech, in order to prevent lubricant from extending into the fluid control circuit and damaging bearings due to lack of lubrication.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shige in view of Oyama.
Regarding Claim 13, Shige discloses the wheel hub assembly of claim 1, as discussed above. Shige further discloses (Para. [0009]; Figs. 1-3) an inner race (inner ring member 4) disposed about said inner bearing flange (3), a seal assembly (sealing member 9) disposed radially between said outer 
Shige does not disclose said inner race defines a third conduit in fluid communication with said second conduit, wherein said third conduit is in fluid communication with said first conduit via said seal assembly.
However, Oyama teaches (Para. [0024]-[0025], [0032]; Figs. 1-2) an inner race (40) defines a third conduit (72) in fluid communication with said second conduit (74), wherein said third conduit is in fluid communication with said first conduit via seal assembly (seal members 48).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner race disclosed by Shige to include a third conduit, as taught by Oyama, in order to allow air to travel between the inner hub component and the outer bearing component.
Regarding Claim 14, Shige and Oyama disclose the wheel hub assembly of claims 1 and 13, as discussed above. Shige further discloses (Para. [0012]; Figs. 1-3) at least one blind spline (groove formed in inner hole portion 3d1) defined by said inner bearing flange (hub shaft main body 3), wherein said chamber (passage 3f) is in fluid communication with said blind spline (Para. [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheel bearing assemblies with tire inflation features similar to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617